Citation Nr: 0706700	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for a left knee 
disability.  

In April 2004, the Board denied the pending claim, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The VA Office of General Counsel 
and the veteran's attorney entered in a joint motion to 
remand the appeal, which an August 2005 Court order granted.


FINDINGS OF FACT

1.  The RO has obtained all known relevant evidence.  

2.  The veteran had a left knee disability that preexisted 
service, and it did not undergo an increase in severity 
during service.  


CONCLUSION OF LAW

A left knee disability was not aggravated by active service 
and service connection is not warranted.  38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in March 2001, the RO notified the veteran 
of the evidence needed to substantiate a service connection 
claim and explained that to establish entitlement to service-
connected compensation benefits, the evidence must show:  (1) 
an injury in service, a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and 
(3) a relationship between the current disability and an 
injury, disease, or event in service, which the RO explained 
was usually shown by medical records or medical opinions.  In 
the letter, the RO told the veteran what evidence VA would 
obtain and what information and evidence he should provide.  
The letter notified the veteran that VA was responsible for 
getting relevant records from any Federal agency and that on 
his behalf VA would make reasonable efforts to get other 
relevant records he identified and for which he supplied 
appropriate release authorizations.  The RO emphasized to the 
veteran that it was his responsibility to make sure VA 
received all requested records not in the possession of a 
Federal department or agency.  

In view of the foregoing, the Board finds that prior to the 
adjudication of his claim the veteran received notice of the 
evidence needed to substantiate his service connection claim, 
the avenues by which he might obtain such evidence, the 
allocation of responsibilities between him and VA in 
obtaining such evidence, and effectively received notice that 
he should submit any evidence in his possession pertaining to 
his claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the veteran was provided with notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records and lay statements of 
record.  The veteran indicated in a September 2002 letter to 
his Congressional representative that he received 
notification to submit any other medical records to support 
his claim, but because "these items being documented facts 
on my service record, I felt there should be no need to 
obtain additional medical records."  As of June 2006, the 
veteran continued to assert that he had no additional 
evidence to submit.  VA has assisted the veteran in obtaining 
the necessary evidence to the extent the veteran would accept 
the assistance.  Also, there is no indication that other 
relevant Federal department or agency records exist and 
should be requested.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 
3.159(c)(2).

Finally, VA must provide a medical examination only when 
there is competent evidence of a current disability, the 
record establishes that the veteran suffered an injury in 
service, the record indicates a disability may be associated 
with active military service, and the record does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, VA medical examination is unnecessary because the 
record contains no competent evidence of a current disability 
nor does it indicate that any current disability is 
associated with active military service.  

Thus, it is apparent that the appellant has been given an 
essential opportunity to advance his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

I.  Facts

On a January 1970 pre-induction Report of Medical History, 
the veteran reported that he had pulled all of the ligaments 
in the left knee.  The pre-induction examination report 
revealed no abnormalities of the lower extremities.  On 
December 1, 1970, the day the veteran entered the service, he 
was referred to an orthopedist for evaluation of his knees.  
A consultation report noted pain with motion of left knee.  
There was full range of motion with crepitus and effusion of 
the left knee.  On January 7, 1971, the veteran was seen 
regarding his left knee.  It was noted that he had injured 
the left knee five years earlier playing football and was 
told to stop playing.  It was reported that no surgery had 
ever been suggested and that he was told that he had weak or 
stretched medial ligaments in the left knee.  Physical 
examination on January 7 revealed a stable left knee with 
only slight questionable weakness medially.  He impression 
was strained left knee.  

On January 11, 1971, the veteran was seen complaining of pain 
over the left medial tibial plateau (MTP).  The provisional 
diagnosis was questionable stress fracture of the MTP vs. 
anserine bursitis vs. medial ligament strain.  He was again 
referred to an orthopedist.  It was reported that the veteran 
was in his fifth week of basic training and complaining of 
left knee pain.  It was noted that he had had trouble with 
the left knee since being injured in high school football.  
He complained of pain over the medial aspect of the knee with 
twisting.  There had been no recent giving out or effusion.  
Examination revealed no atrophy to measurement or inspection 
and no effusion.  There was mild medial collateral ligament 
instability and marked crepitus with mild pain on patellar 
compression.  X-rays were done, and the radiologist noted 
questionable stress fracture of the tibial plateau.  The 
orthopedist, however, noted that he did not see a stress 
fracture.  The orthopedist concluded that the veteran did not 
have a stress fracture.  The diagnostic impression was 
chondromalacia of the left patella and mild medial collateral 
ligament laxity.  The examiner indicated that the veteran 
should be placed on profile and recommended a non-combat MOS.  
It was noted that there was to be no low crawling, squatting 
or marching over one hour.  

On January 29, 1971, the veteran was placed on a temporary 
profile due to chondromalacia of the left patella.  The 
veteran was considered medically qualified for duty with 
temporary limitations.  It was noted that the veteran was to 
report to a medical facility on February 26, 1971, for 
further physical profile evaluation.  There is no further 
evidence of left knee problems in service.  Indeed, his July 
1972 separation examination indicated no abnormalities of the 
lower extremities.  The veteran reported at the time, "I am 
in good health."  

The veteran attached a statement to his October 2000 claim 
for service connection stating that at the time of induction 
he had a damaged knee which he made known at the induction 
center.  He had been checked by a physician who claimed he 
could not confirm any damage.  Thereafter, "it didn't take 
long" for the training to irritate the damage.  The veteran 
recounted that the examiner confirmed the knee was impaired 
and excepted the veteran from physical combat training and 
"ordered to reclassify" the veteran's status to a "non-
combative" position.  The veteran stated that "despite this 
being in my file, I was still sent to Vietnam and ordered 
into a location of heavy military action," and the necessity 
of performing this function "continued to aggravate the 
existing condition."  The veteran claimed that over the 
years the condition continued to deteriorate leaving him with 
"very limited use" of his knee.

After the February 2002 rating decision, the veteran wrote a 
letter to his Congressional Representative expressing 
frustration with VA's approach to Vietnam era servicemen.  
Particularly, the veteran felt "there should be no need to 
obtain additional medical records.  I could prove that I've 
needed surgery on my other knee twice since leaving the 
military."  He complained that the high fees of medical 
service would probably "carry over into supplying documents 
verifying major medical procedures."  The veteran contended 
that until he could be assured that his case would be handled 
with integrity he would not go through the effort and expense 
of retrieving medical information.  

II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

Basically, the veteran has contended that the knee treatment 
during service is sufficient to show a left knee condition 
was aggravated in service.  His representative before the 
Court, however, in essence contends in the joint motion that 
the veteran did not have a left knee disability when he 
entered service.  

Although the veteran has acknowledged throughout service and 
this appeal that he injured his knee before service, the 
Board must analyze whether he is entitled to the presumption 
of soundness at entry.  At the veteran's pre-induction 
examination, conducted nearly 11 months prior to service 
entrance, the veteran reported that he had torn the ligaments 
in his left knee.  As noted in the joint motion, however, the 
examination at the time revealed no abnormalities of the 
lower extremities.  Nonetheless, when the veteran entered 
service on December 1, 1970, it was reported that the veteran 
had pain with motion of the left knee with crepitus and 
effusion.  Compare Crowe v. Brown, 7 Vet. App. 238 (1994) 
(holding the veteran's asthma had not been "noted . . . at 
entry" because the record showed a physician's note at 
induction that referred to only a "history" of asthma).  
Unlike the veteran in Crowe, the present case shows that on 
the date of entry into service, the veteran had a physical 
examination for a condition of painful left knee.  Thus, the 
veteran's left knee disability was shown by medical evidence 
at entry, and he is not entitled to the presumption of 
soundness at entry within the meaning of 38 C.F.R. 
§ 3.304(b).  

In order for the veteran to be entitled to service connection 
for the preexisting injury, the evidence must indicate that 
the knee injury was "aggravated" during active service.  
The Board must determine, in effect, whether the veteran 
experienced worsening of the left knee condition during 
service, which would constitute "aggravation."  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

There is no question that the veteran was treated for left 
knee complaints during service; however, after initially 
being seen and placed on temporary profile, there were no 
further left knee complaints in service.  Indeed his 
separation examination indicated that the veteran's lower 
extremities were normal, and the veteran conceded that he was 
in good health.  Thus, it is evident that the knee treatment 
during service was for a flare-up rather than permanent 
worsening of the knee disability.  See id.  (recognizing the 
temporary injury of a preexisting "trick knee" during 
service did not constitute "aggravation" because the knee 
condition was the same at induction and separation); compare 
Sondel v. West, 13 Vet. App. 213, 218-19 (1999) (recognizing 
aggravation where the veteran's preexisting thigh condition 
permanently increased in severity during service to the point 
where he had to be discharged due to the medical condition).  
Here, the preponderance of the evidence shows that following 
the flare-up in basic training, the veteran completed the 
remainder of his service with no left knee problems.  In the 
absence of evidence that the preservice disability underwent 
an increase in severity during service, the veteran is 
likewise not entitled to the presumption of aggravation.  

In this case, there is no objective evidence in the record 
that the veteran's knee disability permanently increased in 
severity during service.  Furthermore, the veteran has not 
identified any medical evidence of current disability.  Thus, 
in terms of the requirement in 38 C.F.R. § 3.303 that a claim 
of service connection requires evidence of a current 
disability, there is no competent medical evidence of current 
left knee disability.  

The Joint Motion for Remand pointed out that the veteran had 
submitted at least one statement indicating that "over the 
years the condition has continued to deteriorate leaving 
[him] with very limited use of [his] knee today."  Thus, it 
was requested that upon the Board's readjudication of this 
case, it give the preceding statement appropriate 
consideration to determine whether the veteran is entitled to 
a VA examination.  

Although the veteran has alleged that his knee disability has 
deteriorated over the years, there is nothing suggesting that 
any current knee disability is in any way related to service.  
As noted in the VCAA discussion above, VA medical examination 
is unnecessary because the record contains no competent 
evidence of a current disability nor does it indicate that 
any current disability is associated with active military 
service.

VA helps veterans obtain service records, VA medical records, 
and records from Federal agencies, but cannot legally obtain 
private medical records without the veteran's authorization.  
VA communicated its duty and willingness to assist the 
veteran in the VCAA letter; however, it cannot force a 
veteran to accept the assistance.  38 C.F.R. 
§ 3.159(c)(1)(i); Wood v. Derwinski, 1 Vet. App. 190  (1991).  
As of June 2006, the veteran sent notification that he had no 
further evidence to submit.  

Because the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disability, the benefit of the doubt doctrine is not 
applicable to the case. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a  left knee disability 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


